DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
In claim 1, line 6, “movably coupled the button” should read --movably coupled to the button--.  
In claim 20, line 2, “wall of vehicle” should read --wall of a vehicle--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a pair of sliders" in line 1.  It is unclear whether there are a pair of sliders in addition to the slider recited in claim 1 or just a pair of sliders.  Revision is required to provide clarity to the claim.  
Claim 17 recites the limitation "a pair of grooves" in line 2.  It is unclear whether there are a pair of sliders in addition to the slider recited in claim 1 or just a pair of sliders.  Revision is required to provide clarity to the claim.  
Claim 17 recites the limitation "the projection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which projection the applicant is referring to.  Revision is required to provide clarity to the claim.  
Claims 18 and 22 are rejected for depending upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-14, 16-20, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbin (US 2839912 A).
Regarding claim 1, Corbin teaches a latch assembly for a tonneau cover comprising: a button (36, 50) comprising: a body defined by a center longitudinal axis (dashed line down the center of 36), and a shoulder (50) extending laterally outward from the body, the shoulder having a surface (multiple surfaces of 50 are acutely angled to the axis; fig. 4) acutely angled to the center longitudinal axis of the body; and a slider (26) engaging the surface of the shoulder (engages through 52) and movably coupled the button; wherein movement of the button causes the slider to move along the surface of the shoulder in an unlatching direction (moves along surface by 52 pivoting in 50).
Regarding claim 2, Corbin teaches the latch assembly according to claim 1, wherein a groove (connection joint of 52 to 50) is defined in the shoulder and the slider comprises a first projection (52), the first projection is being received into the groove (fig. 4); and wherein the groove and the first projection cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the body (50 pulls 52 to move the slider towards the longitudinal axis).
Regarding claim 8, Corbin teaches the latch assembly according to claim 1, wherein the latch assembly comprises a spring (44); and wherein the body of the button comprises an aperture (annotated fig. 1; the arrows are pointing to the side walls of the aperture containing the spring), the spring being at least partially received into the aperture (annotated fig. 1).

    PNG
    media_image1.png
    247
    257
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 10, Corbin teaches the latch assembly according to claim 8, wherein the latch assembly comprises a housing (38), and movement of the button (36) into the housing (38) causes the slider to move into the unlatching direction.
Regarding claim 11, Corbin teaches the latch assembly according to claim 10, wherein the slider (26) moves towards the center longitudinal axis as the slider is moved in the unlatching direction (fig. 4).
Regarding claim 12, Corbin teaches the latch assembly according to claim 11, wherein movement of the button away from the housing causes the slider to move in a latching direction (fig. 4).
Regarding claim 13, Corbin teaches the latch assembly according to claim 12, wherein the slider moves away from the center longitudinal axis as the slider is moved in the latching direction (fig. 4).
Regarding claim 14, Corbin teaches the latch assembly according to claim 12, wherein the spring (44) assists with moving the button (36) away from the housing; and wherein the spring is compressed between the button and the housing as the slider is moved in the unlatching direction (fig. 2).
Regarding claim 16, Corbin teaches the latch assembly according to claim 1, wherein the button comprises a pair of sliders (50, 62) movably coupled to the button.
Regarding claim 17, Corbin teaches the latch assembly according to claim 16, wherein the button comprises a pair of grooves (connection joint of 52 to 50 and 71 to 62), each of the sliders comprises a projection (52, 71), and the projection is received into a corresponding one of the grooves (fig. 4).
Regarding claim 18, Corbin teaches the latch assembly according to claim 17, wherein the pair of grooves extend from opposing sides of the button (fig. 4).  
Regarding claim 19, Corbin teaches the latch assembly according to claim 1, wherein the latch assembly comprises a housing (33), and the housing is attached to a bottom surface of the tonneau cover (para. 13).  
Regarding claim 20, Corbin teaches the latch assembly according to claim 19, wherein the slider (26) is configured to engage (engages indirectly through 22) a latch engagement feature (32) defined in a wall of a vehicle.  
Regarding claim 24, Corbin teaches a latch assembly for a tonneau cover comprising: (a) a button (36, 50) comprising: a body defined by a center longitudinal axis (dashed line through 36) and comprising an aperture (annotated fig. 1), and a shoulder (50) extending laterally outward from the body, the shoulder having a surface acutely angled to the center longitudinal axis of the body (fig. 4); (b) a slider (26) engaging the surface of the shoulder and movably coupled to the button; (c) a housing (38); and (d) a spring (44) being at least partially received into the aperture (annotated fig. 1); wherein movement of the button into the housing causes the slider to move along the surface of the shoulder (fig. 4), toward the center longitudinal axis of the body, in an unlatching direction; and wherein the spring is compressed between the button and the housing as the slider is moved in the unlatching direction (fig. 4).
  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dworkin (US 20190161997 A1).
Regarding claim 1, Dworkin teaches a latch assembly for a tonneau cover (the latch is able to be used on a tonneau cover) comprising: a button (209) comprising: a body defined by a center longitudinal axis (Annotated fig. 2), and a shoulder (211) extending laterally outward from the body, the shoulder having a surface (rounded surface) acutely angled to the center longitudinal axis of the body; and a slider (100) engaging the surface of the shoulder (fig. 3) and movably coupled the button; wherein movement of the button causes the slider to move along the surface of the shoulder in an unlatching direction (the examiner is interpreting movement of the button 209 as causing relative movement between the two surfaces).

    PNG
    media_image2.png
    266
    344
    media_image2.png
    Greyscale

Annotated Figure 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (US 2839912 A).
Regarding claim 5, Corbin teaches the latch assembly according to claim 2, however fails to teach wherein the slider comprises a second projection and the latch assembly comprises a housing that includes a groove defined therein, the second projection is-being configured to engage the groove in the housing; and wherein the groove of the housing and the second projection cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the body.
Corbin does teach wherein the slider comprises a groove and the latch assembly comprises a housing (33) that includes a second projection (27) defined therein, the groove (hole in 26 that mounts to 27) is-being configured to engage the second projection in the housing (rotates around second projection); and wherein the second projection of the housing and the groove cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the body (rotation about the second projection causes lateral translation of the slider towards the center longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Corbin to include the groove on the housing and the second projection on the slider.  Reversing the parts of Corbin to include a groove in the housing to insert the second projection simplifies the manufacturing process by allowing the second projection 27 to be inserted into the housing while already mounted to 26.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Regarding claim 7, Corbin teaches the latch assembly according to claim 5, wherein the first projection (52) and the second projection (27) are located in different planes that are acutely angled to each other (fig. 4).  
Regarding claim 23, Corbin teaches the latch assembly according to claim 5, wherein the housing (33) includes a slot (the interior space to allow mounting is being interpreted as a slot) allowing passage of the second projection into alignment with the groove.  
Regarding claim 25, Corbin teaches the latch assembly according to Claim 24, wherein the button comprises a groove (hole in 50 to connect 52) defined in the shoulder and the slider (26) comprises a first projection (52), the first projection being received into the groove (fig. 4); wherein the groove and the first projection cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the body (rotation of 26 causes lateral translation).
 Corbin does not explicitly teach wherein the slider comprises a second projection and the housing comprises a groove defined therein, the second projection being configured to engage the groove in the housing; wherein the groove of the housing and the second projection cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the button; and wherein the first projection and the second projection are located in different planes that are acutely angled to each other.  
Corbin does teach wherein the slider comprises a groove and the latch assembly comprises a housing (33) that includes a second projection (27) defined therein, the groove (hole in 26 that mounts to 27) being configured to engage the second projection in the housing (rotates around second projection); and wherein the second projection of the housing and the groove cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the button (rotation about the second projection causes lateral translation of the slider towards the center longitudinal axis) and wherein the first projection and the second projection are located in different planes that are acutely angled to each other (fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Corbin to include the groove on the housing and the second projection on the slider.  Reversing the parts of Corbin to include a groove in the housing to insert the second projection simplifies the manufacturing process by allowing the second projection 27 to be inserted into the housing while already mounted to 26.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Claim(s) 2, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dworkin (US 20190161997 A1).
Regarding claim 2, Dworkin teaches the latch assembly according to claim 1, however does not explicitly teach wherein a groove is defined in the shoulder and the slider comprises a first projection, the first projection is being received into the groove; and wherein the groove and the first projection cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the body.
Dworkin does teach wherein a groove (115 and 119) is defined in the slider and the shoulder comprises a first projection (21 and 203), the first projection is being received into the groove (fig. 3); and wherein the groove and the first projection cooperate in providing lateral translation of the slider relative to the center longitudinal axis of the body (the slider translates relative to the body when the body of 209 is moved within the slider).
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Dworkin to include the groove on the slider and the first projection on the shoulder.  Reversing the parts of Dworkin to include the groove on the slider and the first projection on the shoulder operates in an identical manner and provides the same guiding properties as if the parts were reversed.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Regarding claim 16, Dworkin teaches the latch assembly of according to claim 1, wherein the button comprises a pair of sliders (113 and 117).  
Regarding claim 17, Dworkin teaches the latch assembly according to claim 16, however does not explicitly teach wherein the button comprises a pair of grooves, each of the sliders comprise a projection, and the projection is received into a corresponding one of the grooves.  
Dworkin does teach wherein the sliders each comprise a groove (115 and 119), and the button comprises a pair of projections (201 and 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Dworkin to include the groove on the slider and the first projection on the shoulder.  Reversing the parts of Dworkin to include the groove on the slider and the first projection on the shoulder operates in an identical manner and provides the same guiding properties as if the parts were reversed.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Regarding claim 21, Dworkin teaches the latch assembly according to claim 2, wherein the groove and the projection are T-shaped (para. 0032).  
Regarding claim 22, Dworkin teaches the latch assembly according to claim 17, wherein the pair of grooves and the projections are T-shaped (para. 0032).  
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7-8, 10-14, 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675